                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Simret Semere Tekle,
               Plaintiff,
       v.                                            Case No.: 1:18-cv-211 (TSE/JFA)

Nouf bint Nayef Abdul-Aziz Al Saud and
Mohammad bin Abdullah al Saud,
               Defendants.




                 PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff respectfully

moves the Court, by and through undersigned counsel, to enter a protective order relieving

Plaintiff of the burden of responding to the 1,994 requests for admission propounded by the

Defendants. For the Court’s convenience, a proposed order is also provided.



 Dated: May 6, 2019                               Respectfully submitted,

                                                  /s/
 Richard F. Levy (pro hac vice)                   /s/ Simon Sandoval-Moshenberg
 Andrew B. Cherry (pro hac vice)                  Simon Sandoval-Moshenberg, VSB #77110
 Sati Harutyunyan (pro hac vice)                  Nicholas Marritz, VSB #89795
 JENNER & BLOCK LLP                               LEGAL AID JUSTICE CENTER
 1099 New York Avenue NW, Suite 900               6066 Leesburg Pike, Suite 520
 Washington, DC 20001                             Falls Church, VA 22041
 (202) 639-6000                                   (703) 720-5607
 rlevy@jenner.com                                 nicholas@justice4all.org

 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue NW, Fifth Floor
Washington, DC 20005
(202) 408-4600
afryszman@cohenmilstein.com

Le’ake Fesseha (pro hac vice)
LE’AKE FESSEHA LAW O FFICE
901 S. Highland Street, Suite 312
Arlington, VA 22204
(703) 302-3410
leakef@hotmail.com

Martina E. Vandenberg (pro hac vice)
Sarah L. Bessell (pro hac vice)
THE HUMAN TRAFFICKING LEGAL CENTER
1030 15th Street, NW #104B
Washington, DC 20005
(202)-716-8485
mvandenberg@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle
                                 CERTIFICATE OF SERVICE

       I certify that I uploaded Plaintiff’s Motion for a Protective Order to the Court’s CM/ECF

system today, which will cause a Notice of Electronic Filing and a link to the document to be

sent to all counsel of record:



       John Leslie Brownlee
       john.brownlee@hklaw.com
       Holland and Knight, LLP
       800 17th Street N.W.
       Suite 1100
       Washington, DC 20006
       202.955.3000




                                                    May 6, 2019

                                                    //s// Simon Sandoval-Moshenberg
                                                    Simon Sandoval-Moshenberg
                                                    VSB #77110
                                                    LEGAL AID JUSTICE CENTER
                                                    6066 Leesburg Pike, Suite 520
                                                    Falls Church, VA 22041
                                                    (703) 720-5605
                                                    simon@justice4all.org
